PRELIMINARY RULE IN PROHIBITION QUASHED
TITUS, Judge.
Our preliminary rule in prohibition went down on a petition which alleged that the respondent circuit judge pretended jurisdiction to restrain and enjoin the relators herein as members of the city council of the City of Joplin from “Bringing Council Bill No. 76-30 up for final reading.” Albright v. Fisher, 164 Mo. 56, 64 S.W. 106 (banc 1901). After our preliminary rule intervened to prohibit respondent from restraining and enjoining said action, so we are advised by stipulation of the parties, the relators met and voted against adoption of said council bill, thus effectively rendering moot relators’ plea for relief. To continue to press our writ against the respondent would be useless. State ex rel. Drain v. Schoenlaub, 529 S.W.2d 924 (Mo.App.1975). Accordingly, we quash the preliminary rule in prohibition hereinbefore issued.
It is so ordered.
All concur.